Citation Nr: 1014629	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  03-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for renal failure and kidney 
damage.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for degenerative disc 
disease of the lumbar spine.
 
3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1954 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and September 2003 rating 
decisions by the Huntington, West Virginia Regional Office 
(RO) of the Department of Veterans Affairs (VA).

This matter was last before the Board in March 2009, at which 
time the appeals were remanded for additional development, to 
specifically include a medical review and opinion as well as 
notice in compliance with Kent v. Nicholson, 20 Vet.App. 1 
(2006).

The veteran requested a hearing at the VA Central Office in 
connection with his claim.  However, in October 2003 he 
submitted a written statement indicating that he no longer 
wished to appear at a hearing.  Thus, the Board finds the 
Veteran's request for a hearing to be withdrawn. 38 C.F.R. § 
20.704(d) (2009).

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for a back disability has been raised 
by the record.  See statements of May 2001 and October 2004 
(claiming that degenerative joint disease was mis-diagnosed 
as metatastic bone cancer and improperly treated), statement 
of July 2002 (claiming that VA failed to treat cancer that 
had spread to his spinal bones), and statement of November 
2000 that the level of radiation used by VA to treat prostate 
cancer was excessive and resulted in bone death and 
fracture).  As such, this issue has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
Veteran does not have additional disability associated with 
renal failure and kidney damage that was caused by 
carelessness, negligence, lack of skill, or errors in 
judgment, or similar instances of fault on the part of VA, or 
that was caused by an unforeseen event.

2.  In April 1980, the RO denied the Veteran's claim of 
entitlement to service connection for a back disability and 
he did not timely appeal this rating decision.

3.  The evidence associated with the claims file since April 
1980 relates to an unestablished fact necessary to 
substantiate the claim for service connection for a back 
disability and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability associated with 
renal failure and kidney damage, as caused by VA surgical or 
other treatment, have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303(c), 
3.361, 4.9 (2009).

2.  The April 1980 rating decision which denied entitlement 
to service connection for a back disability is final.  
38 U.S.C. § 7105 (West 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

3.  Evidence received since the final April 1980 RO decision 
denying the Veteran's claim for service connection for a low 
back disability is new and material and the Veteran's claim 
for that benefit is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete her claims.  

This case was remanded on prior occasion: in regard to the 
claim to reopen the issue of service connection for a low 
back disability, for the provision of corrective VCAA notice 
to comply with the Court of Appeals for Veterans' Claims 
(Court) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006); 
in regard to the claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for renal failure and 
kidney damage, for review of the claims file by a medical 
professional and the provision of a medical opinion.  

In an October 2009 letter, the Appeals Management Center 
(AMC) provided corrective notice to the Veteran regarding 
what information and evidence was needed to reopen and to 
substantiate his claim for a low back disability.  In 
November 2009, a VA examiner reviewed the claims file and 
provided a medical opinion as to the relationship between any 
renal disability and VA treatment.  

The October 2009 letter, as well as a letter dated September 
2007, advised the Veteran of how VA assigns disability 
ratings and effective dates in compliance with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The September 
2007 letter also advised the Veteran as to the elements of a 
claim for service connection and letters dated April 2003 and 
September 2007 notified him of the requirements to establish 
entitlement to compensation under 38 U.S.C.A. § 1151.  As 
such, the Board finds that the duty to notify has been met.  
The AMC allowed the Veteran an opportunity to respond to the 
notice letters before readjudication in a January 2010 
supplemental statement of the case (SSOC).  

Thus, the Board finds that all actions and development 
directed in the March 2009 remand have been substantially 
completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
The case has been returned to the Board for appellate review.  
After having carefully reviewed the record on appeal, the 
Board has determined that the notice requirements of VCAA 
have been satisfied with respect to the issues decided 
herein.  

The Board observes that a portion of the Veteran's service 
treatment records are not associated with the claims file.  
However, the RO has made multiple efforts - seeking alternate 
sources of records by making requests through the Personnel 
Information Exchange System (PIES) and asking the Veteran for 
additional information and any records in his possession, per 
Washington v. Nicholson, 19 Vet.App. 362 (2005)-  to obtain 
these records, but received confirmation in May 2008 that no 
records existed as a result of a fire at the National 
Personnel Records Center (NPRC).  As the response indicated 
that the records could not be reconstructed, it is reasonably 
certain that further efforts to obtain service treatment 
records would be futile.  38 U.S.C.A. § 5103A (2009).  When, 
as here, the service records cannot be located, through no 
fault of the Veteran, VA has a "heightened" obligation to 
more fully discuss the reasons and bases for its decision and 
to carefully consider applying the benefit-of-the-doubt 
doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

The Board finds that all available evidence pertinent to the 
claims has been obtained and there is sufficient medical 
evidence on file in order to make a decision.  However, the 
Veteran, through his authorized representative, contended in 
a February 2010 brief that VA had not fulfilled its duty to 
assist in regard to the claim for compensation under 38 
U.S.C.A. § 1151 because neither the RO or AMC had conducted a 
search for any potentially available quality assurance 
documents.  The Veteran's representative specifically 
contended that 38 U.S.C. § 5705(b)(5) (stating that "nothing 
in this section shall be construed as limiting the use of 
record and documents in subsection (a) of this section within 
the Department") indicates that the confidentiality of 
quality assurance documents does not preclude their review by 
VA adjudicators and, further, that any such documents must be 
obtained pursuant to the duty to assist outlined in 38 U.S.C. 
§  5103A(c)(2) ("records of relevant medical treatment or 
examination of the claimant").  The representative contends 
that this duty is in direct conflict with the VA Adjudication 
Manual 21-1, Part IV, Chapter 22, Subchapter 1, § 22.03 (now 
IV.ii.1.A.3.i) (which instructs VA adjudicators to "not 
request quality assurance investigative reports" and 
"quality assurance investigative reports are confidential 
under 38 U.S.C. 5705 and cannot be used as evidence in the 
adjudication of a claim.").  

The Board notes that the section of the M21-1 identified by 
the representative has not been held to be substantive 
(although certain provisions of the M21-1 have been found to 
contain binding substantive rules, see Hamilton v. Derwinski, 
2 Vet. App. 671, 675 (1992), 38 C.F.R. § 19.5 (2009) provides 
that, generally, "[t]he Board is not bound by Department 
manuals, circulars, or similar administrative issues").  
Regardless, the duty to assist, as specified in 38 U.S.C. 
§ 5103A(c)(2), is applicable when "the claimant furnishes 
information sufficient to locate those records" and, as 
admitted by the representative, "in the instant case, there 
are no references in the record or the AOJ's decision that 
quality assurance records existed."  (See brief of February 
2010).

Further, the Board observes that, at the time of the alleged 
negligence (the prescribing of etodolac from May 2000 through 
March 2003), quality assurance reports were destroyed after 
three (3) years as a matter of VA policy.  See VHA Records 
Control Schedule 10-1, February 14, 2002, at XXXIII-1, 
XXXIII-2.  As neither the Veteran or his representative have 
furnished any information indicating that such documents 
exist, all identified records of medical treatment and 
examination have been obtained (see Veteran's statement of 
January 2010 that he has no other evidence to submit and 
request for appellate consideration as soon as possible), and 
the November 2009 medical opinion -when read with the other 
opinions of record- is sufficient to address the question of 
VA negligence, the duty to assist has been met.  See Hood v. 
Shinseki, 23 Vet.App. 295 (2009); Norvell v. Peake, 22 
Vet.App. 194 (2008); see also Counts v. Brown, 6 Vet. App. 
473 (1994); Gobber v. Derwinski, 2 Vet. App. 470 (1992)( The 
duty to assist is not a license for a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim). 

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  There is no 
indication that there exists additional evidence to obtain or 
any additional notice that should be provided since there is 
a sufficient basis upon which to find that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim.  Thus any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Entitlement to Compensation under 38 U.S.C.A. § 1151

The Veteran asserts that he has additional kidney disability 
because of negligence related to the prescription of etodolac 
from May 2000 to March 2003.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the existence of any additional disability associated with 
the prescription and use of etodolac, and the appeal will be 
denied.

The Veteran's claim for compensation under 38 U.S.C.A. § 1151 
was received in May 2001.  Because the claim was filed after 
October 1, 1997, the prior version of 38 U.S.C.A. § 1151 
(requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination), and its implementing regulations at 38 C.F.R. § 
3.358, are not applicable.  The version of 38 U.S.C.A. § 1151 
that became effective October 1, 1997 is the applicable 
statute.  Effective October 1, 1997, 38 U.S.C.A. § 1151 
provides in relevant part as follows:


(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2009), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares a veteran's 
condition immediately before the beginning of the hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the Veteran's informed consent, or, in 
appropriate cases, was without the Veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).  Whether the proximate cause of a veteran's 
additional disability was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
the VA will consider whether the risk of that event was the 
type of risk that a reasonable health care provider would 
have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32, 38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2009).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of 
sedation; (ii) Require anesthesia or narcotic analgesia; 
(iii) Are considered to produce significant discomfort to the 
patient; (iv) Have a significant risk of complication or 
morbidity; (v) Require injections of any substance into a 
joint space or body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record. 38 C.F.R. § 17.32(d) 
(2009).

In April 1997 the Veteran was observed to have a family 
history of kidney disease.  An August 1999 private oncology 
consultation report shows that the Veteran was diagnosed with 
probable Stage B prostate cancer and reported nocturia one to 
two times a night.  VA treatment records reflect that the 
Veteran was prescribed etodolac, for pain and inflammation, 
beginning in May 2000, at a level of 400 mg, twice daily.  In 
September and October 2000, the Veteran was observed to have 
two (2) cysts -one small and one larger- in the left kidney 
and a small cyst in the right kidney.  A February 2001 
treatment note reflects that the Veteran was seen for 
complaints of incontinence during the night.  The note 
observes that he was diagnosed with prostate cancer in 1999 
and treated with radiation therapy, which reduced the size of 
his bladder - reduced bladder size was identified as the 
probable cause of the night incontinence.  The note also 
reflects that he had two cysts in his left kidney, but no 
hydronephrosis.  The Veteran was advised to follow up with 
the urology clinic if his symptoms increased in severity and 
the note reflects that he was also being monitored by 
oncology and primary care.

In September 2002, the Veteran was seen for a check-up.  The 
physician observed a slow increase in creatinine over the 
past year and stated that a work-up was necessary to 
determine the cause.  A February 2003 note observes that the 
Veteran had renal insufficiency "likely secondary to" mild 
congestive heart failure (CHF).  In March 2003 the Veteran 
"was advised to stop his etodolac in view of the chronic 
renal insufficiency and the risk of NSAIDS worsening the 
renal problems."   An April 2003 note states that the 
Veteran appeared to have lost cortical tissue in the right 
kidney, since October 2000, as a result of the cyst.  A May 
2003 note observes that the Veteran stopped etodolac due to 
elevated BUN and creatinine levels; he was diagnosed with 
"renal impairment with NSAIDS."  A March 2004 note observes 
impaired fasting glucose levels, but states that chonic renal 
insufficiency was stable.  In October 2004, the Veteran was 
diagnosed with Type II diabetes.  A March 2005 treatment note 
states that chronic renal insufficiency was secondary to 
polycystic kidney disease, but observes that his creatinine 
level was 1.4.

In April 2005, the Veteran received another VA examination.  
The examiner observed that the Veteran's medical history 
reflected impaired glucose tolerance as early as April 1997 
and elevated BUN and creatinine levels as early as June 1994.  
The examiner stated that the levels observed were mild.   The 
September 2000 diagnosis of renal cysts was noted, but the 
examiner stated that the Veteran did not have a definite 
diagnosis of CHF.  In May 2005, the examiner clarified that, 
in his opinion, neither the CHF or diabetes diagnoses were 
attributable to VA negligence.  In January 2006, the Veteran 
was again observed to have mild renal insufficiency.

The Veteran's claims file was provided to another examiner in 
November 2009 for the purpose of review and the provision of 
a medical opinion as to whether VA negligence, specifically 
the prescribing of etodolac, contributed to current kidney 
disease.  The examination report reflects thorough review of 
the medical evidence of record, an observation of when the 
Veteran began and completed use of etodolac, and a resulting 
diagnosis of stage III chronic kidney disease.  The examiner 
noted that the Veteran's kidney cysts "represent simple 
cysts and do not represent polycystic kidney disease even 
though that terminology appears to have been used in the 
medical record; he also observed that although the right 
kidney had been identified as losing cortical mass, that 
measurement "was probably an artifact of the exam and did 
not represent a true change in kidney size" as subsequent 
tests again reflected normal mass.  

The 2009 examiner also listed various historical measurements 
of BUN and creatinine levels, observing that they showed 
modest decline in kidney function at approximately the same 
time the Veteran was taking etodolac.  However, the examiner 
noted that the levels improved after etodolac was 
discontinued.  On the basis that use of such non-steroidal 
anti-inflammatory drugs usually only caused transient renal 
impairment or acute interstitial nephritis (which the 
examiner noted the Veteran does not have), and his level of 
renal impairment did improve after stopping use of etodolac, 
the examiner stated that, although that medication may have 
contributed to a temporary functional decline in the kidneys, 
any such decline had since resolved.

As the medical evidence reflects that Veteran's kidney 
function now represents minimal impairment, but also shows 
that such function was impaired prior to use of etodolac, he 
does not have any additional disability.  

The Board has considered the statements and contentions of 
the Veteran and his spouse to the effect that VA medical 
treatment caused his renal impairment; however, there is no 
competent medical evidence showing that any relevant current 
diagnosis was actually or proximately caused by use of 
etodolac.

The Board has considered that the Veteran and his spouse are 
competent to testify about any symptoms that he experiences 
at any point in time; however, as laypersons, the Veteran and 
his spouse are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and 
their opinions purporting to diagnose and relate any current 
kidney disability to VA medical treatment are entitled to no 
weight as it has not been demonstrated that he or his spouse 
possess the requisite knowledge, skill, training, or 
education to qualify as medical experts.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In short, the speculation of the Veteran 
and his spouse as to medical matters are without any 
probative value.

As for the treatment records themselves, they reflect a 
transient decrease in kidney function (as shown by BUN and 
creatinine levels) at approximately the same time the Veteran 
was taking etodolac.  Although such decrease in function has 
been identified by the Veteran and his spouse and contended 
to be an additional disability, 38 C.F.R. § 3.361 provides 
that the veteran's conditions immediately before the 
beginning of, and after the end of, the treatment are to be 
compared to determine whether a veteran has an additional 
disability.  In this case, such a comparison does not reflect 
that the Veteran has an additional disability.

The Veteran has not contended that he experiences any 
additional renal impairment as the result of an unforeseen 
event.  However, he contends that he was never advised of the 
potential side effect (decreased kidney function) of etodolac 
and, as such, did not give informed consent for its use.  

The record is silent for any disclosure of consent forms 
betweem the VA treatment facility and the Veteran.  However, 
signature consent, the type of consent which would be 
reflected in a claims file, is only required for 
treatments/procedures that: (i) Require the use of sedation; 
(ii) Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  38 C.F.R. § 17.32(d).   

The record indicates that the Veteran and his representative 
have received notice of their need to produce evidence of 
identifiable additional disability that was actually and 
proximately caused by VA hospitalization or medical or 
surgical treatment; the record does not contain such 
evidence.

The 2009 VA examiner specifically found that, although 
temporal association suggests that etodolac contributed to a 
transient decline in kidney function, the decline has since 
resolved and, further, the level of kidney impairment has 
since stabilized.  After having reviewed the record in this 
case, and for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against a finding that the Veteran experiences any additional 
disability as the result of carelessness, negligence, lack of 
skill, errors in judgment, or similar instances of fault on 
the part of VA.  Accordingly, the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for renal 
impairment as caused by the VA prescription of etodolac from 
2000 to 2003 must be denied.

New and Material Evidence

The Veteran is seeking to reopen a claim of entitlement to 
service connection for a back disability.  A claim for 
service connection for a low back disorder was previously 
considered and denied by the RO in a rating decision dated 
April 1980.  The RO denied the claim on the basis that the 
Veteran did not report any treatment for a back condition 
until 1967 and, as his separation examination did not reflect 
a back problem, there was no evidence relating any current 
disability to service.  As the Veteran did not perfect a 
timely appeal, the April 1980 denial represents a final 
decision.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.302.

In December 2000, the Veteran submitted another claim for 
service connection for a back disability.  The RO, in May 
2001, deferred a decision on whether or not new and material 
evidence had been submitted and, in a March 2003 rating 
decision, declined to reopen the claim stating that new and 
material evidence had not been submitted.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  This notification obligation was 
accomplished by way of an October 2009 letter from the 
Appeals Management Center (AMC) to the Veteran.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).   
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

At the time of the April 1980 rating decision that denied 
service connection for a back disability, the evidence of 
record consisted of the separation examination report, 
private medical records, and the Veteran's lay assertions.  
Subsequently, additional VA and private medical records, and 
statements from individuals associated with the Veteran, were 
associated with the claims file.  The evidence submitted 
subsequent to the April 1980 rating decision is new, in that 
it was not previously of record, and it is material as it 
provides evidence of continuity of symptomatology (which may 
be used as evidence of a chronic disability, see 38 C.F.R. § 
3.303(b)).

The claim for a back disability was denied in the April 1980 
rating decision as there was no evidence, other than the 
Veteran's report of experiencing a back injury during 
service, linking a current disability to service.  Although 
the evidence submitted since the final April 1980 decision 
demonstrates that the Veteran has received treatment and 
evaluation for his back, and told other individuals that he 
injured his back during service, the evidence submitted 
provides no material evidence of a nexus between the 
Veteran's current back disability and service.  

The Veteran alleged on his initial claim for service 
connection that he experienced a back condition during 
service in "1955 or 1956" for which he received in-service 
treatment.  His service separation examination does not 
reflect any back disability.  The Veteran stated that he 
received medical treatment for his back beginning in March 
1967.  His private physician submitted a March 1980 letter 
that the Veteran was treated intermittently from January 1970 
through January 1980 for "a spinal-health problem."

Subsequent to the April 1980 decision, the Veteran submitted 
additional evidence.  A December 2000 letter from his wife 
(to Senator Byrd) states that he injured his back during 
service -initially during a basic training exercise and then 
re-injury while on duty in Alaska- and thereafter experienced 
"constant"problems with the discs in his back, requiring 
spinal surgery in 1980.  A December 2000 letter by the 
Veteran (to Senator Byrd) again states that he experienced 
back injuries during service that later required surgical 
correction, but caused him continued pain.  

A March 2001 letter from a former coworker states that the 
Veteran seemed to experience problems with his back beginning 
in 1957 (the year of his discharge from service) and was 
unable to pick up any heavy items.  Another March 2001 letter 
from another former coworker stated that the Veteran 
occasionally missed work (1962 to 1973) due to back pain and 
could not lift heavy objects without assistance.  A 1963-to-
1964 former coworker submitted a March 2001 letter that he 
frequently heard the Veteran complain of back pain.  Yet 
another March 2001 letter from another former coworker 
observed that the Veteran both seemed to experience back 
problems on the job from 1971 to 1977 and had frequently 
explained that he injured his back during service and the 
injury was easily aggravated.  In July 2002, the Veteran 
authored a letter stating that he injured his back during 
service and had experienced problems since that time; a 
January 2003 note from his wife states that he first injured 
his back in basic training in Georgia (received no treatment) 
and re-injured it in Alaska (was prescribed pain medication 
and three days of bedrest).

In September 1993, the Veteran sought VA treatment for "back 
problems;" an October 1993 treatment record observes that he 
underwent disc removal surgery in 1980 at a VA facility in 
West Virginia.  A July 1999 private medical record states 
that his past medical history included a laminectomy and 
"cyst removed from the spine in 1970."  The Veteran was 
observed to have a medical history of surgery of the lower 
lumbar spine in an August 1999 VA treatment note.  An August 
1999 private treatment note reflects that the Veteran had 
received prior back surgeries and experienced a ruptured 
disc.  A July 2000 private medical treatment note states that 
MRI revealed lumbar degenerative disc disease.  In August 
2000 Veteran received a VA bone scan showing increased uptake 
in the lumbosacral region; a September 2000 scan revealed 
degenerative changes in the cervical spine.  

VA treatment records show that he reported an increase in 
back pain in October 2000 and chronic low back pain in 
February 2001.  A separate treatment record indicates that 
the Veteran was informed in February 2001 that he had a 
"bony infarct" in the sacrum as the result of radiation and 
his back pain was experienced after radiation therapy.  An 
April 2002 MRI revealed mild degenerative disc disease of the 
lumbar spine and a June 2002 VA treatment note reflects that 
the Veteran reported back pain.  A February 2003 VA treatment 
note again shows a diagnosis of degenerative disc disease.  
His degenerative disc disease is described as severe in a 
January 2006 VA note and a June 2006 note states that his 
chronic low back pain is secondary to the disc disease.

Both VA and private treatment records reflect various 
treatments for a back disability and diagnoses of 
degenerative disc disease.  Statements from the Veteran and 
his wife provide additional evidence as to the circumstances 
surrounding the origin of the Veteran's alleged injury (i.e. 
that he alleges experiencing two injuries during service and 
treatment for the second injury).  See Hodge, 155 F. 3d at 
1363.  Further, the December 2000 letter from his wife, and 
March 2001 letter from a former coworker, both reflect that 
the Veteran appeared to experience back pain ever since the 
time of his discharge.  Per Justus, 3 Vet. App. at 513, this 
evidence is presumed credible in support of a claim to 
reopen.  As such, these statements raise a reasonable 
possibility of substantiating the claim.  Therefore, as new 
and material evidence has been submitted, the claim is 
reopened.  38 C.F.R. § 3.156(a).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
renal failure and kidney damage as caused by VA treatment is 
denied.

The claim to reopen the issue of entitlement to service 
connection for a back disability is granted.


REMAND

The Board has determined that additional development of the 
claim of entitlement to service connection for a back 
disability is necessary before appellate review.  

The Veterans Claims Assistance Act of 2000 (VCAA), requires 
VA to assist claimants with the evidentiary development of 
pending claims.  As part of the duty to assist, VA is 
responsible for gathering all pertinent records of VA 
treatment and all identified private treatment records.  

As noted above, the Veteran has alleged that he experiences a 
current back disability, and has experienced this disability 
since service, as the result of an injury during a basic 
training exercise and subsequent re-injury while on active 
duty in Alaska.  Treatment records reflect that he sought 
private medical treatment for back problems in 1970 and 
received VA treatment in 1980 and afterwards.  However, the 
first VA medical records of evidence are dated in the 1990s - 
while this case is in remand status, the RO must attempt to 
obtain records of the Veteran's 1980 VA back surgery and any 
other earlier records of VA treatment.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As the Veteran has been diagnosed with degenerative 
joint disease and has presented lay evidence of continuity of 
symptomatology since service, an examination is merited.  





Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record, to 
specifically include, but not limited to, 
treatment prior to 1993 from the 
Huntington, West Virginia VAMC.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC must then 
attempt to obtain these records.  If the 
records are obtained, they must be 
associated with the claims folder; if the 
records are not obtained, the RO must 
notify the Veteran that the attempts were 
not successful.

2.  Upon the passage of a reasonable 
amount of time or upon the Veteran's 
response, the Veteran will be afforded an 
examination to ascertain whether any 
current back disability is related to his 
service. The following considerations 
will govern the examination:

a. The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b.  After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address whether any 
diagnosed disability is the likely 
result of any injury described by 
the Veteran as occurring during his 
service.  If the examiner is unable 
to make a determination without 
resorting to mere speculation, the 
examiner should so state, explaining 
why no studies could provide 
sufficient evidence for a 
determination.  A rationale must be 
provided for any findings rendered.

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (2009) (If 
the findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
back disability.  If the benefits sought 
on appeal remain denied, the Veteran must 
be provided a supplemental statement of 
the case.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


